Citation Nr: 0214918	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-00 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1988 to March 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that denied service 
connection for a psychiatric disability.



FINDINGS OF FACT

1.  The veteran's psychiatric disability preexisted his entry 
into service as demonstrated by the decision of the SSA 
(Social Security Administration) in 1985 that found him 
entitled to disability benefits.

2.  The preexisting psychiatric disability did not increase 
in severity during service or the first post-service year.


CONCLUSION OF LAW

A chronic psychiatric disability clearly and unmistakably 
existed prior to the veteran's entry into service and was not 
aggravated therein; nor may a psychosis be presumed to have 
been incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153,1154 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a psychiatric 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any psychiatric condition.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  The 
1985 SSA decision awarding the veteran disability benefits 
refers to private medical reports of the veteran's 
psychiatric treatment in the 1980's prior to his entry into 
service.  Those reports have not been obtained because the 
clinical findings in the SSA decision are sufficient to 
adjudicate the veteran's claim and he was notified of the use 
of this evidence in the November 2001 supplemental statement 
of the case.  In a November 2001 letter, the RO also notified 
the veteran of the evidence needed to substantiate his claim.  
This letter gave notice of what evidence he needed to submit 
and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from January 1988 to March 
1991.

Service personnel records do not show that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War (PGW).  Nor do the service documents reveal 
that he engaged in combat with the enemy.

Service medical records show that the veteran underwent an 
enlistment examination in December 1987.  A history of 
psychiatric problems was not reported and a psychiatric 
disability was not found.  In September 1990, the veteran 
underwent a confinement evaluation.  No mental abnormalities 
were found. The assessment was difficulty with anger/impulse 
control.  No medical contradiction to military or 
disciplinary action was found.  The veteran underwent 
examination in February 1991 for separation from service.  A 
history of psychiatric problems was not reported and a 
psychiatric condition was not found.

VA and private medical records, including reports received 
from the SSA in 2001, show that the veteran was treated and 
evaluated for psychiatric problems from 1996 to 2000.  The 
SSA documents show that the veteran was found entitled to 
disability benefits by an Administrative Law Judge (ALJ) in 
1985.  The ALJ decision contains clinical findings of private 
medical reports of the veteran's psychiatric treatment in the 
1980's prior to his entry into service.  The more salient 
medical reports related to the veteran's claim for service 
connection for a psychiatric disability are discussed below.

A May 1985 decision of an ALJ from the SSA reveals that the 
veteran was found entitled to disability benefits, effective 
from October 1984.  It was found that he had severe 
psychological impairments.  The ALJ decision notes that a 
physician testified at a hearing and that the veteran was 
treated on various dates in the early and middle 1980's.  It 
was noted that the veteran was hospitalized at a private 
medical facility from June to November 1982.  He reportedly 
had severe anxiety at the time of hospital admission.  The 
discharge diagnosis was borderline personality.  It was noted 
that he was treated at a private medical facility in June 
1983 for borderline personality disorder.  In August 1984, he 
was again treated at a mental health facility for borderline 
personality disorder.  On examination in November 1984, he 
reportedly had schizoid personality with severe anxiety 
neurosis.  Testimony from a physician was to the effect that 
the veteran was treated in 1983 and 1984 for anxiety, an Axis 
I diagnosis, and borderline and schizoidal personality 
disorder, an Axis II diagnosis.

A VA letter dated in January 1996 notes that the veteran was 
a patient in early January 1996.  The signatory, a 
psychiatrist, opined that the veteran had schizoaffective 
disorder and depression.

A VA medical report shows that the veteran was hospitalized 
from January to February 1996 for psychiatric treatment.  He 
was admitted as manic.  The Axis I diagnoses were 
schizoaffective disorder and caffeine intoxication (status 
post).  There was no Axis II diagnosis.  

The veteran underwent a VA psychiatric examination in 
February 1996.  It was noted that his first psychiatric 
hospitalization had been from January 1 to 9 and that he was 
a PGW veteran.  He reported being in "Operations" in 
service.  The Axis I diagnosis was schizoaffective disorder.  
There was no Axis II diagnosis.

A VA letter dated in May 1996 notes that the veteran had been 
hospitalized 3 times in 1996.  The signatory, a social 
worker, noted that the veteran's diagnosis was 
schizoaffective disorder.

A VA letter dated in November 1997 reveals that the veteran 
had received psychiatric treatment.  It was noted that the 
veteran was on psychotropic medication and that he unable to 
be gainfully employed due to his mental illness.

The veteran underwent a VA psychiatric examination in October 
2000.  The Axis I diagnosis was schizoaffective disorder.  
There was no Axis II diagnosis.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).


Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

The evidence reveals that the veteran is a PGW veteran, but 
does not show that he served in the Southwest Asia theater of 
operations during that war.  Nor do the service documents 
show that he engaged in combat with the enemy during service.  
Hence, the above-noted provisions applicable to combat 
veterans are not for application.  38 U.S.C.A. § 1154(b).

The service medical records do not show the presence of a 
psychiatric disability at the time of his entry into service.  
Therefore, he is presumed to have been in good mental health 
at that time unless the evidence clearly and unmistakably 
shows that he had a psychiatric disability prior to entry 
into service.  In this case, the 1985 SSA decision clearly 
and unmistakably shows that the veteran was treated for 
psychiatric problems in the 1980's prior to his entry into 
service, and that his psychiatric disability was variously 
classified as a neurosis and/or personality disorder.  

The service medical records do not show that he was treated 
for a psychiatric disability in service.  At a medical 
evaluation in 1990, it was noted that he had personality 
problems, but an Axis I psychiatric disability was not found 
in service.  A personality disorder is not a disability for 
VA compensation purposes.  38 C.F.R. § 3.303(c).  Because the 
evidence does not show symptoms of or treatment for a 
psychiatric disability in service, the Board finds that the 
evidence does not show worsening of the veteran's preservice 
psychiatric condition in service.

The post-service medical records reveal that the veteran was 
first seen for psychiatric problems in 1996.  The evidence of 
his treatment after service shows a diagnosis of 
schizoaffective disorder, and at his VA psychiatric 
examination in 2000, that was the only psychiatric condition 
found.  

In view of the above, the Board finds that the veteran's 
psychiatric disability clearly and unmistakably preexisted 
his entry into service and that the preservice psychiatric 
disability did not increase in severity in service or during 
the first post-service year.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, and the 
claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for a psychiatric disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

